NEWMAN, J.,
dissenting.
The issue is whether at the time the officer questioned defendant about the accident defendant was “in custody or otherwise deprived of his freedom of action in any significant way.” Miranda v. Arizona, 384 Or 436, 444, 86 S Ct 1602, 16 L Ed 2d 694 (1966). The majority concludes that defendant was not “in custody.” I disagree.
*152The majority acknowledges that the court’s finding that Hudson had not decided to arrest defendant at the time he questioned him does not end the inquiry.1 Three factors are relevant to whether a person is in custody or otherwise significantly deprived of his freedom: (1) whether he was questioned as a suspect or a witness; and (2) whether he was free to leave; and (3) whether he voluntarily accompanied the police to the scene of the interrogation. State v. Paz, 31 Or App 851, 572 P2d 1036 (1977), rev den 282 Or 189 (1978).
Defendant was questioned as a suspect and not just as a witness. Officer Hudson already had the license number of the suspect vehicle and the name and address of its registered owner, defendant’s father. He had also observed the vehicle itself at defendant’s home and had seen that it was damaged and that the damage matched the damage at the scene of the accident. Furthermore, defendant’s father had told Hudson that defendant had the vehicle out that evening.
Defendant, furthermore, was not free to leave. On cross examination, Hudson testified:
“EVANS: Based on what the other people told you and the father told you, would the defendant have just been free to leave at anytime?
“HUDSON: Well, the question was never brought up. It was his house, I guess he could have gone anywhere he wanted.
I would have to say, yes, he was.”
This statement simply belies the realities of the situation. The trial court did not find that defendant was free to leave. It only ruled that Hudson had not yet made up his mind that he was going to arrest defendant. Defendant’s parents awakened him from sleep. They told him that a police officer was waiting to question him. Defendant met the officer in the hallway. The deputy was armed and in full uniform and did not advise defendant that he was free to leave. Given the circumstances, and what Hudson then knew, it defies reason to state that defendant was free to leave. As State v. Roberti, 293 Or 59, 90, 644 P2d 1104, 293 Or 236, 646 P2d 1341 (1982), states:
*153“It defies common sense to suggest that in those circumstances a reasonable person would believe anything other than that he was not free to leave.”
Contrary to the majority’s view, the third aspect of the Paz test, whether defendant voluntarily accompanied Hudson to the place of questioning, is also relevant. Defendant was awakened from sleep to meet the police officer in the hallway of his home in the middle of the night. Defendant did not voluntarily attend the place of questioning. See State v. Wolfe, 295 Or 567, 669 P2d 320, and State v. Teafatiller, 64 Or App 612, 669 P2d 379, in which the defendants were held to be in custody although they were questioned in their homes.
In State ex rel Juv. Dept. v. Killitz, 59 Or App 720, 651 P2d 1382 (1982), we held that the defendant, a juvenile, was “in custody” and suppressed his incriminatory statements made to a police officer in the school principal’s office after the defendant was summoned to the office during regular school hours, although he was not arrested until after a second interrogation the next day. The majority attempts to distinguish Killitz, on the grounds that the juvenile (1) did not know that a police officer was waiting to question him in the principal’s office and (2) would have been subject to disciplinary procedures if he did not go to the office as summoned. The majority’s points lack substance. Defendant’s parents here, as did the school principal in Killitz, assisted the officer in bringing defendant to the place of questioning when they awakened him from sleep in the middle of the night to meet the police officer in the hallway. As in Killitz, defendant was not informed that he was free to leave and, in fact, was not free to leave. Although the defendant in Killitz was obliged to respond to the principal’s order to come to his office, he was no more subject to adverse consequences if he refused to speak to the officer than was defendant here. Yet we held in Killitz that the defendant was in custody for purposes of Miranda, and his statements to the officer were suppressed.
Although Killitz followed State v. Roberti, supra, Killitz held that the defendant was in custody under the Paz analysis: (1) he was questioned as a suspect rather than as a witness and (2) he was not free to leave, and (3) he did not come voluntarily to the place of questioning. In Killitz this court stated:
*154“* * * Nothing in Roberti casts doubt on the applicability of the Paz factors, where evidence of the police officer’s state of mind does not aid the custody determination. Here, although another student had implicated defendant in a burglary, the record does not indicate that the officer had decided before interrogating defendant to take him into formal custody.” 59 Or App at 723 n 1.
All that Hudson did not know with certainty when he questioned defendant was whether he was the driver at the time of the accident. The majority would have us hold that, even though Hudson had narrowed the investigation to the point that only one critical question remained to be asked: “Were you driving — in other words, did you commit the crime?”, defendant needed not be warned. I disagree. Under the test articulated in Paz, defendant was “in custody or otherwise deprived of his freedom in a significant manner” at the time he was questioned. He was questioned as a suspect, was not free to leave and did not attend the interrogation voluntarily. Because he was not given Miranda warnings, defendant’s objection to the district attorney’s question to Hudson should have been sustained.2
Joseph, C. J., and Warden, J., join in this dissenting opinion.

Hudson was asked if he was “prepared to issue him a citation or arrest him,” and he answered that he was not so prepared at the time he questioned him about the accident.


The defendant could make the objection for the first time at trial. See ORS 135.037, ORS 133.673(1), ORS 46.800; see also concurring opinion of Schwab, C.J., in State v. Graber, 21 Or App 765, 537 P2d 117, rev den (1975). Furthermore, apart from a question whether the local court rules could bar defendant’s Miranda objection, they do not, by their terms, bar it.